AGREEMENT AND PLAN OF MERGER among LIFE SCIENCES RESEARCH, INC., LION HOLDINGS, INC. and LION MERGER CORP. Dated as of July 8, 2009 TABLE OF CONTENTS Page ARTICLE I The Merger; Closing; Effective Time 1 1.1 The Merger 1 1.2 Closing 1 1.3 Effective Time 1 ARTICLE II Charter and Bylaws of the Surviving Corporation 2 2.1 The Charter 2 2.2 The Bylaws 2 ARTICLE III Officers and Directors of the Surviving Corporation 2 3.1 Director 2 3.2 Officers 2 ARTICLE IV Effect of the Merger on Capital Stock:Exchange of Certificates 2 4.1 Effect on Capital Stock 2 4.2 Exchange of Certificates 3 4.3 Treatment of Stock Plans and Warrants 5 4.4 Adjustments to Prevent Dilution 5 ARTICLE V Representations and Warranties 6 5.1 Representations and Warranties of the Company 6 5.2 Representations and Warranties of Parent and Merger Sub 20 ARTICLE VI Covenants 23 6.1 Interim Operations 23 6.2 Acquisition Proposals 25 6.3 Information Supplied 28 6.4 Stockholders Meeting 28 6.5 Filings; Other Actions; Notification 29 6.6 Access and Reports 30 6.7 NYSE Arca De-listing 30 6.8 Publicity 31 6.9 Employee Benefits 31 6.10 Expenses 31 6.11 Indemnification; Directors’ and Officers’ Insurance 31 6.12 Takeover Statutes 33 6.13 Rule 16b-3 33 6.14 Financing 33 6.15 Stockholder Litigation 34 6.16 Confidentiality 34 6.17 Resignations 35 6.18 Capitalization; Related Matters 35 ARTICLE VII Conditions 35 7.1 Conditions to Each Party’s Obligation to Effect the Merger 35 7.2 Conditions to Obligations of Parent and Merger Sub 36 7.3 Conditions to Obligation of the Company 36 ARTICLE VIII Termination 37 8.1 Termination by Mutual Consent; Automatic Termination 37 8.2 Termination by Either Parent or the Company 37 8.3 Termination by the Company 37 8.4 Termination by Parent 38 8.5 Effect of Termination and Abandonment 39 ARTICLE IX Miscellaneous 42 9.1 Survival 42 9.2 Modification or Amendment 42 9.3 Extensions; Waivers 43 9.4 Counterparts 43 9.5 Governing Law 43 9.6 Arbitration 43 9.7 Notices 44 9.8 Entire Agreement 44 9.9 No Third Party Beneficiaries 44 9.10 Obligations of Parent and of the Company 45 9.11 Definitions 45 9.12 Severability 45 9.13 Interpretation; Construction 45 9.14 Assignment 46 Annex A Defined Terms A-1 Exhibit A Form of Charter of the Surviving Corporation AGREEMENT AND PLAN OF MERGER AGREEMENT
